UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                  Chapter 11
WONDERWORK, INC.,
                                                  Case No. 16-13607-smb
                     Debtor.
VINCENT A. SAMA, as Litigation Trustee            Adv. Pro. No. 18-1873-smb
of the WW Litigation Trust,
                     Plaintiff,                   STIPULATION AND ORDER
                                                  EXTENDING TIME TO RESPOND TO
         - against -                              COMPLAINT

BRIAN MULLANEY, HANA FUCHS,
THEODORE DYSART, RAVI KANT,
JOHN J. CONEYS, STEVEN LEVITT,
CLARK KOKICH, STEVEN RAPPAPORT,
RICHARD PRICE, and MARK ATKINSON,
                 Defendants.

         Plaintiff, Vincent A. Sama, as Litigation Trustee of the WW Litigation Trust, and

Defendant, Theodore Dysart, (“Defendant”), hereby stipulate and agree as follows:

         1. Defendant’s time to answer, move with respect to, or otherwise respond to the

Complaint is hereby extended through April 2, 2019.

         2. Defendant waives any defense under Federal Rule of Civil Procedure 12(b)(4) and

(5), as made applicable herein pursuant to the Federal Rule of Bankruptcy Procedure 7012.

         3. No further extensions shall be sought other than for cause.



                                     [Signature page to follow]




                                                -1-
96965492.1
Dated: January 25, 2019

ARNOLD & PORTER LLP                              DRINKER BIDDLE & RE ATH LLP

/s/ Peta Gordon                                  /s/ Frank F. Velocci
Benjamin Mintz                                   Frank F. Velocci
Peta Gordon                                      1177 Avenue of the Americas, 41st Floor
250 West 55th Street                             New York, New York 10036-2714
New York, New York 10019                         (212) 248-3140
(212) 836-8000                                   frank.velocci@dbr.com
benjamin.mintz@arnoldporter.com                  Attorneys for Defendant, Theodore Dysart
peta.gordon@arnoldporter.com
Attorneys for Plaintiff Vincent A. Sama, as
Litigation Trustee of the WW Litigation Trust


SO ORDERED this _____ day of January, 2019



Honorable Stuart M. Bernstein
United States Bankruptcy Judge




                                                -2-
96965492.1
